DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the guide member is movably arranged with a mobility over and above the mobility which is allowed by said first spring” in line 8-9. It is unclear if “the mobility” in line 9 is referring to “a mobility” in line 8. If so, how does the mobility compare to itself? It is also unclear what the claim limitation is trying to convey. Does the limitation mean that there is a structure (element 6 in Fig. 3) that pushes the guide element to overcome the first spring force to move the guide member in the opposite direction of the spring force? Clarification is required. Based on the specification, the claim limitation is interpreted as above for the purpose of examination.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claim(s) 1, 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Coles (WO 2008062213).
Regarding claim 1, Coles discloses an arrangement (Fig. 2, 4A-B) for guiding a wire (46) in a wire binding machine (Fig. 1 is the binding machine), wherein the arrangement comprises a guide member (32) and a first spring (36) arranged to act with a first spring force (pg. 5 line 30-32: force that bias the lever 32 to anti clockwise) against the guide member, wherein the guide member is arranged to (see Fig. 4b & pg. 7 line 14-19) bear against the wire and act against the wire with said first spring force in order to guide the wire during a wire binding process when the wire moves relative to the guide member ,
wherein the guide member is movably arranged with a mobility (pg. 6 line 7-15: element 30 presses on the lever 32 to overcome the spring force and allows more mobility than allowed by the spring) over and above the mobility which is allowed by said first spring, so that a movement of the guide member substantially away from said wire is allowed in order to reduce friction forces between the guide member and the wire during said wire binding process, so that locking of the wire against the guide member is prevented (pg. 6 line 7-15).  
Regarding claim 4, Coles discloses the arrangement as claimed in claim 1, wherein the guide member is arranged rotatably about a shaft (32 pivots around the shaft in the middle that divides the short and the long arms), wherein the first spring is arranged so that said first spring force induces rotation (counter clockwise rotation) of the guide member about the shaft toward the wire.  
Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious an arrangement for guiding a wire in a wire binding machine comprising "... wherein said movement substantially away from the wire induces a movement of said shaft substantially away from the wire…" as set forth in claim 5. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 5-6 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060157139 teaches a similar arrangement for guiding a wire in a wire binding machine with the guide member as claimed. However 139’ also fails to disclose a shaft of the guide member that is configured to move away from the wire. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725